





Exhibit 10(p)(p)
HP Inc.
Severance and
Long-Term Incentive Change in Control Plan
for Executive Officers
As amended and restated effective February 28, 2020


1.Eligibility. This Severance and Long-Term Incentive Change in Control Plan for
Executive Officers (“Plan”) is applicable to individuals who are Executive
Officers (as defined below), effective for terminations and Changes in Control
occurring on or after February 28, 2020. “Executive Officer” means a person who
is employed by HP Inc. or a subsidiary (collectively, “HP”) and who (a) is an
executive officer of HP within the meaning of Section 16 of the Securities and
Exchange Act of 1934, as amended (“Section 16 Officer”) or a Participating ELT
Member (as defined below) on, or was a Section 16 Officer or a Participating ELT
Member within 90 days before, his or her termination of employment, or (b) is a
Section 16 Officer or a Participating ELT Member upon the occurrence of, or was
a Section 16 Officer or a member of the Executive Leadership Team within 90 days
prior to, a Change in Control, as defined below. A “Participating ELT Member” is
an individual who is (and remains) a member of the Executive Leadership Team but
is not a Section 16 Officer, who is designated as eligible for the Plan by the
Chief Executive Officer of HP and whose eligibility is approved by the HR &
Compensation Committee of the Board of Directors of HP Inc. (such Board, the
“Board,” and such Committee, the “Committee”).
2.Severance Benefits outside a Change in Control. In the event of a Qualifying
Termination (as defined below) prior to or more than 24 months following a
Change in Control, and subject to the Executive Officer’s execution of a full
release of claims substantially in a form satisfactory to HP, which in the event
of a Change in Control shall be determined prior to the Change in Control
(“Release of Claims”) within 45 days following termination of employment, and
provided there has been no revocation or attempted revocation of the Release of
Claims during the revocation period set forth in such Release of Claims (the
date after the lapse of such revocation period without a revocation or attempted
revocation, the “Release Effective Date”) and subject to the terms of this Plan,
an Executive Officer will be eligible for severance benefits consisting of (a) a
cash severance payment, (b) a pro-rata annual bonus payment, (c) pro-rata
vesting on any outstanding awards under a long-term incentive plan (“LTIP”)
(each, an “Award”), and (d) a health benefit stipend, all as more fully
described below.
(a)
Cash Severance. The cash severance payment shall be calculated as a multiple of
the sum of (i) the Executive Officer’s annual base salary as in effect
immediately before termination of employment, and (ii) (x) if the Executive
Officer has received three full fiscal year annual cash bonuses at his or her
seniority level as of immediately prior to the Qualifying Termination, the
average of the actual annual cash bonuses paid to the Executive Officer under
the applicable annual bonus plan for the three full fiscal years most recently
completed prior to the Qualifying Termination (including for such purpose the
amount of any annual bonus in respect of a completed fiscal year that remains
unpaid as of the Qualifying Termination) or (y) if the Executive Officer has not
received three full fiscal year annual cash bonuses at his or her seniority
level as of immediately prior to the Qualifying Termination, his or her target
annual cash bonus opportunity under the applicable bonus plan for the year of
termination.

(i)
For an Executive Officer whose highest title held within 90 days before
termination was Chief Executive Officer, the multiple shall be two; and



1

--------------------------------------------------------------------------------





(ii)
For an Executive Officer whose highest title held within 90 days before
termination was Executive 1, the multiple shall be 1.5. For avoidance of doubt
the Executive 1 must also have been a Section 16 Officer or a Participating ELT
Member; and

(iii)
For an Executive Officer whose highest title held within 90 days before
termination was Executive 2, the multiple shall be one. For avoidance of doubt
the Executive 2 must also have been a Section 16 Officer or a Participating ELT
Member.

(b)
Pro-Rata Annual Bonus. The pro-rata annual bonus payment shall be equal to the
product of (i) the number of days worked by the Executive Officer in the fiscal
year in which termination occurs through the date of termination, divided by
365, multiplied by (ii) the Executive Officer’s annual cash bonus under the
applicable bonus plan for the year of termination, determined based on actual
performance on the applicable metrics, and to discretionary adjustments
permitted under the applicable plan, as certified by the Committee following the
end of the fiscal year.

(c)
Long-Term Incentive Awards.

(i)
Each separately-granted Award held by an Executive Officer at the time of his or
her Qualifying Termination that vests solely based on service will receive
pro-rata vesting based on the number of full months worked during the vesting
period applicable to such Award. Pro-rata vesting, where applicable, shall be
applied separately to each separately-granted Award in its entirety and thus
shall take into account amounts previously vested.

(ii)
Each separately-granted Award held by an Executive Officer at the time of his or
her Qualifying Termination that vests solely based on performance will be deemed
earned as of the end of the applicable performance period based on actual
results as certified by the Committee, and subject to discretionary adjustments
permitted under the applicable plan, if any, and will receive pro-rata vesting
as described in the preceding sentence and application of the pro-rata vesting
to the entire separately-granted Award, taking into account amounts, if any,
previously vested.

(iii)
Vesting for Awards not specifically addressed above, including Awards subject to
both time-based and performance-based vesting, may be illustrated in Appendix A,
as amended from time to time. Awards not specifically illustrated in Appendix A
will be pro-rated by analogy to those illustrations.

(iv)
Vested stock options (including those becoming vested pursuant to Paragraph
2(c)(i), (ii), or (iii)) may be exercised until one year after the later of (A)
termination of employment or (B) if under the terms of the option, performance
after termination of employment will be applied to determine the amount of pro
ration, the first business day following the date the applicable performance is
certified; but in any case no later than the applicable expiration date.

(v)
Pro-rata vesting is based on the number of full calendar months worked during
the vesting period applicable to such Award, counting the month of grant as one
full month (i.e., January 15-March 31 is three months).



2

--------------------------------------------------------------------------------





(vi)
The provisions of this Paragraph 2(c) shall be deemed incorporated into the
Award agreement for the applicable Award, except to the extent it would be
deemed an amendment violating Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”) by accelerating payment or
settlement of an Award, in which case the Award shall become vested as described
above, but settlement shall not be accelerated, and settlement shall occur as
initially provided in the Award agreement. If an Executive Officer ceases to be
an Executive Officer (including, in the case of a Participating ELT Member, by
ceasing to be a member of the Executive Leadership Team) prior to termination of
employment, the provisions of this Paragraph 2(c) shall be deemed removed from
the Award agreement for the applicable Award on the 91st day after the
individual ceases to be an Executive Officer, without the need for consent of
the grantee, except to the extent such removal would be deemed an amendment
violating Section 409A, in which case the provisions of this Paragraph 2(c)
shall remain in effect with respect to such Award.

(d)
Health Benefit Stipend. The health benefit stipend shall consist of the payment
in a lump sum of an amount equal to the excess of 18 times one months’ COBRA
premiums for continued group medical coverage at the rate in effect on the date
of termination of employment (for the Executive Officer and his or her eligible
dependents covered by the applicable HP group medical plan immediately prior to
termination of employment) over 18 times the monthly amount payable by an active
employee in the same plan as of the date of the Executive Officer’s termination
of employment and with the same level of coverage.

(e)
Earned But Unpaid Annual Bonus. In addition, the Executive Officer shall be
entitled to any unpaid annual cash bonus in respect of a fiscal year that is
complete as of the date of termination, which unpaid annual cash bonus shall be
payable at the time contemplated by the applicable bonus plan but, subject to
Paragraph 9, in no event later than the 75th day following the date of
termination.

3.Severance Benefits in the event of a Change in Control. In the event of a
Qualifying Termination, including a voluntary termination for Good Reason (each
as defined below) within 24 months after a Change in Control (as defined below),
and subject to his or her execution of a Release of Claims within 45 days
following such termination of employment, and provided there occurs a Release
Effective Date, and subject to the terms of this Plan, an Executive Officer will
be eligible for severance benefits consisting of the following:
(a)
Severance Benefits. (i) a cash severance payment (in the amount described in
Paragraph 2 above), (ii) a pro-rata annual bonus payment equal to the product of
(x) the number of days worked by the Executive Officer in the fiscal year in
which termination occurs through the date of termination, divided by 365,
multiplied by (y) the Executive Officer’s target annual cash bonus opportunity
under the applicable bonus plan for the year of termination (with such amount
determined without regard to any reduction in compensation entitling the
Executive Officer to terminate his or her employment for Good Reason), (iii) a
health benefit stipend (in the amount described in Paragraph 2 above); and (iv)
vesting in accordance with sub-paragraph 3(b) of any then-outstanding Award
granted after the Change in Control and any Replacement Award as defined in
Paragraph 4(b), and settlement thereof in accordance with Paragraph 8. For
purposes of this Paragraph 3, any amounts determined by reference to Paragraph 2
above shall be determined without regard



3

--------------------------------------------------------------------------------





to any reduction in compensation or seniority level entitling the Executive
Officer to terminate his or her employment for Good Reason.
(b)
Vesting.

(i)
Any such Award or Replacement Award of Options or stock appreciation rights
(“SARs”) not subject to Section 409A, to the extent subject to time-based
vesting shall become 100% vested upon the Qualifying Termination and to the
extent subject, in whole or in part to performance-based vesting, shall become
100% vested (with any portion of such award that is no longer subject to
performance criteria as of the date of the Qualifying Termination to be earned
based on actual levels of performance, and any portion of such award that
remains subject to performance criteria as of the date of the Qualifying
Termination to be deemed earned based on target levels of performance) and in
either event shall remain exercisable for 1 year after the Qualifying
Termination, but in no event after the stated expiration date of the Award or
Replacement Award.

(ii)
Any such Award or Replacement Award (other than Options or SARs, and whether or
not subject to Section 409A) (A) that vests and is settled solely based on the
performance of service will become 100% vested upon the Qualifying Termination;
and (B) that vests in whole or in part based on performance, shall become 100%
vested (with any portion of such award that is no longer subject to performance
criteria as of the date of the Qualifying Termination to be earned based on
actual levels of performance, and any portion of such award that remains subject
to performance criteria as of the date of the Qualifying Termination to be
deemed earned based on target levels of performance).

(c)
Earned But Unpaid Annual Bonus. In addition, the Executive Officer shall be
entitled to any unpaid annual cash bonus in respect of a fiscal year that is
complete as of the date of termination, which unpaid annual cash bonus shall be
payable at the time contemplated by the applicable bonus plan but, subject to
Paragraph 9, in no event later than the 75th day following the date of
termination.

4.Effect of a Change in Control on Outstanding Long-Term Incentive Awards. This
Paragraph 4 provides for the treatment of long-term incentive awards that are
outstanding on the date on which a Change in Control occurs. Treatment depends,
in part, on whether the Award is a “Replaceable 409A Award” (which is an Award
(A) that is subject to Section 409A and that was granted either prior to
November 1, 2015 or on or after November 1, 2015 but prior to the grantee’s
becoming an Executive Officer, or (B) that is subject to 409A and the applicable
Change in Control is not described in Paragraph 6(d) (i.e., does not qualify
under Section 409A)); a “409A Award” (which is an Award granted on or after
November 1, 2015 that is subject to Section 409A and the Change in Control is
described in Paragraph 6(d)); or a “Non-409A Award” (which is an Award that is
not subject to Section 409A, regardless of when granted). In general, subject to
the specific terms of this Paragraph 4, (x) Non-409A Awards will receive
accelerated vesting and be settled on the occurrence of a Change in Control
unless a Replacement Award is granted, in which case the terms of the
Replacement Award will apply; (y) Replaceable 409A Awards will receive
accelerated vesting and will be settled at the time and in the form provided
under the terms of such Awards in effect prior to the Change in Control unless a
Replacement Award is granted, in which case the terms of the Replacement Award
will apply; and (z) 409A Awards will receive accelerated vesting and be settled
on the occurrence of the Change in Control as described in Paragraph 4(c), and
will not be eligible to be replaced by Replacement Awards.


4

--------------------------------------------------------------------------------





(a)
Immediate Vesting of Long-Term Incentive Awards that Are Not Assumed or
Replaced. Notwithstanding any provision to the contrary under this Plan or any
equity plan or LTIP maintained by HP, upon a Change in Control any
then-outstanding Award held by an Executive Officer, other than a 409A Award,
whether such Award is denominated and/or payable in equity securities of HP or
denominated and/or payable in cash, shall be treated in accordance with
sub-paragraph 4(a)(i), (ii), or (iii) below, except to the extent that another
Award meeting the requirements of Paragraph 4(b) below (a “Replacement Award”)
is provided to the Executive Officer to replace such Award (the “Replaced
Award”). For avoidance of doubt, Replacement Awards shall not be treated as
provided in this Paragraph 4(a).

Where no Replacement Award is granted or is to be granted, the following shall
apply to an Award other than a 409A Award outstanding upon a Change in Control:
(i)
Outstanding Options and SARs.

A.
Not a Corporate Transaction or Corporate Transaction in which HP Inc. is the
Survivor. Upon a Change in Control that does not involve a Corporate Transaction
or that does involve a Corporate Transaction in which HP Inc. is the surviving
corporation, an Executive Officer’s then-outstanding Options and SARs that are
not vested shall immediately become fully vested (and, to the extent applicable,
any portion of such award that is no longer subject to performance criteria as
of the date of the Change in Control shall be earned based on actual levels of
performance, and any portion of such award that remains subject to performance
criteria as of the date of the Change in Control shall be deemed earned based on
target levels of performance) and, if the Executive Officer does not have a
Qualifying Termination, shall remain exercisable for the exercise period
described in Paragraph 2(c)(iv) above.

B.
Corporate Transaction, HP Not the Survivor. Upon a Change in Control that
involves a Corporate Transaction in which HP Inc. is not the surviving
corporation, one of the following shall apply, as the Committee shall determine
in its discretion; provided, however, that all Executive Officers shall be
treated the same with respect to similar Awards:

(I)
an Executive Officer’s then-outstanding Options and SARs shall become fully
vested and shall be exercisable for such limited period of time prior to the
Corporate Transaction as is deemed fair and equitable by the Committee and shall
terminate at the effective time of the Corporate Transaction. For outstanding
Options and SARs as to which vesting depends upon the satisfaction of one or
more performance conditions, any portion of such awards that is no longer
subject to performance criteria as of the date of the Change in Control shall be
earned based on actual levels of performance, and any portion of such award that
remains subject to performance criteria as of the date of the Change in Control
shall be deemed earned based on target levels of performance. The Committee
shall provide written notice of the limited period of accelerated exercisability
of Options and SARs to all affected Executive Officers. The exercise of any
Option or SAR whose exercisability is



5

--------------------------------------------------------------------------------





accelerated as provided in this Paragraph 4(a)(i)(B)(I) shall be conditioned
upon the consummation of the Corporate Transaction and shall be effective only
immediately before such consummation; or
(II)
an Executive Officer’s Options and SARs shall become fully vested (and in the
case of Options and SARs subject in whole or in part to performance-based
vesting, any portion of such awards that is no longer subject to performance
criteria as of the date of the Change in Control shall be earned based on actual
levels of performance, and any portion of such awards that remains subject to
performance criteria as of the date of the Change in Control shall be deemed
earned based on target levels of performance) and such Options and SARs shall be
cancelled in exchange for the payment of an amount of cash (less normal
withholding taxes) equal to the excess of (A) the value, as determined by the
Committee, of the consideration (including cash) received by the holder of a
share of common stock of HP Inc. (“Share”) as a result of the Change in Control
(or if HP Inc. shareholders do not receive any consideration as a result of the
Change in Control, the fair market value, as determined by the Committee in its
sole discretion, of a Share on the day immediately prior to the Change in
Control) over (B) the exercise price of such Option or the grant price of the
SAR, multiplied by the number of Shares subject to such Award. No payment shall
be made to an Executive Officer for any Option or SAR if the exercise price or
grant price for such Option or SAR exceeds the value, as determined by the
Committee, of the consideration (including cash) received by the holder of a
Share as a result of Change in Control that involves a Corporate Transaction (or
if HP Inc. shareholders do not receive any consideration as a result of the
Change in Control, the fair market value, as determined by the Committee in its
sole discretion, of a Share on the day immediately prior to the Change in
Control).

(III)
Notwithstanding the foregoing, for any Options or SARs that are Replaceable 409A
Awards, if the foregoing treatment would violate Section 409A, such Options and
SARs shall become fully vested (with any portion of such awards that is no
longer subject to performance criteria as of the date of the Change in Control
deemed earned based on actual levels of performance, and any portion of such
awards that remains subject to performance criteria as of the date of the Change
in Control based on target levels of performance) and shall be converted, as of
the date of the Change in Control, to a right to receive a cash payment on the
required date of exercise, which payment shall be made on the required date of
exercise under the terms of such Award as in effect prior to the Change in
Control, equal to the amount described in Paragraph 4(a)(i)(B)(II) above.

(ii)
Outstanding Awards (other than Options and SARs) Subject Solely to Service-Based
Vesting. Upon a Change in Control, an Executive Officer’s then-



6

--------------------------------------------------------------------------------





outstanding Awards (other than Options and SARs) that are not vested and as to
which vesting depends solely on the satisfaction of a service obligation by the
Executive Officer (“Service-based Awards”) shall become fully vested and shall
be settled in cash, Shares or a combination thereof, as determined by the
Committee, within thirty (30) days following such Change in Control; provided
that in the case of a Replaceable 409A Award, settlement shall be made at the
time and in the form provided under the terms of such Award in effect prior to
the Change in Control.
(iii)
Outstanding Awards (other than Options and SARs) Subject to Performance-Based
Vesting. Upon a Change in Control, an Executive Officer’s then-outstanding
Awards (other than Options and SARs) that are not vested and as to which vesting
depends upon the satisfaction of one or more performance conditions
(“Performance-based Awards”) shall become fully vested (with any portion of such
awards that is no longer subject to performance criteria as of the date of the
Change in Control earned based on actual levels of performance, and any portion
of such awards that remains subject to performance criteria as of the date of
the Change in Control deemed earned based on target levels of performance) and
shall be settled in cash, Shares or a combination thereof, as determined by the
Committee, within thirty (30) days following such Change in Control; provided
that in the case of a Replaceable 409A Award, settlement shall be made at the
time and in the form provided under the terms of such Award in effect prior to
the Change in Control.

(b)
Definition of Replacement Award. An Award shall meet the conditions of this
Paragraph 4(b) (and hence qualify as a Replacement Award) if: (i) it is of the
same type of instrument as the Replaced Award; (ii) it has an intrinsic value at
least equal to the value of the Replaced Award; (iii) it relates to publicly
traded equity securities of HP Inc. or its successor in the Change in Control or
another entity that is affiliated with HP Inc. or its successor following the
Change in Control; (iv) its terms and conditions comply with applicable
regulations under Section 409A regarding substitutions and assumptions by reason
of a corporate transaction; and (v) its other terms and conditions are not less
favorable to the holder of the Award than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control). Without limiting the generality of the foregoing,
the Replacement Award may take the form of a continuation or assumption of the
Replaced Award if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Paragraph 4(b) are satisfied
shall be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion. Notwithstanding the foregoing, the Committee
may determine the value of Awards and Replacement Awards that are stock options
by reference to either their intrinsic value or their fair value.

(c)
Treatment of 409A Awards. This Paragraph 4(c) shall apply to 409A Awards (i.e.,
Awards subject to Section 409A when the applicable Change in Control is defined
in Paragraph 6(d)). 409A Awards shall be treated, in the case of Options or
SARs, as described in Paragraph 4(a)(i)(B)(I) or (II) (regardless of whether HP
Inc. is the survivor). In the case of 409A Awards other than Options or SARs,
such 409A Awards shall become fully vested (with any portion of such awards that
is no longer subject to performance criteria as of the date of the Change in
Control earned based on actual levels of performance, and any



7

--------------------------------------------------------------------------------





portion of such awards that remains subject to performance criteria as of the
date of the Change in Control deemed earned based on target levels of
performance) and shall be settled in cash, Shares or a combination thereof, as
determined by the Committee, within thirty (30) days following the Change in
Control. Awards subject to this Paragraph 4(c) shall not be eligible to be
replaced by Replacement Awards or to be continued or assumed in connection with
the Change in Control.
5.Qualifying Termination and Good Reason.
(a)
An Executive Officer will be deemed to have incurred a Qualifying Termination
for purposes of this plan if he or she is involuntarily terminated, as
determined by the Committee, other than for Cause while holding Executive
Officer status or within 90 days after having held Executive Officer status. For
purposes of this Plan, the term “Cause” shall mean an Executive Officer’s:

(i)
Conviction of, or plea of guilty or nolo contendere to, a felony under federal
law or the law of the state in which such action occurred;

(ii)
Willful and deliberate failure in the performance of his or her duties in any
material respect;

(iii)
Willful misconduct that results in material harm to HP; or

(iv)
Material violation of HP’s ethics and compliance program, code of conduct or
other material policy of HP.

For purposes of this provision, no act or failure to act, on the part of an
Executive Officer, shall be considered “willful” unless it is done, or omitted
to be done, by the Executive Officer in bad faith or without reasonable belief
that the Executive Officer’s action or omission was in the best interests of HP.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or, for Executive Officers other than the Chief
Executive Officer, upon the instructions of the Chief Executive Officer or based
upon the advice of counsel for HP shall be conclusively presumed to be done, or
omitted to be done, by the Executive Officer in good faith and in the best
interests of HP. An Executive Officer shall not be deemed to be discharged for
Cause unless and until there is delivered to the Executive Officer a copy of a
resolution duly adopted by the affirmative vote of not less than seventy-five
percent (75%) of the independent members of the Board at a meeting called and
duly held for such purpose (after reasonable notice is provided to the Executive
Officer and the Executive Officer is given an opportunity, together with counsel
for the Executive Officer, to be heard before the Board), finding in good faith
that the Executive Officer is guilty of the conduct set forth above and
specifying the particulars thereof in detail. In the event of a dispute as to
whether Cause exists, any finding of Cause shall be subject to de novo review by
a court of competent jurisdiction.
(b)
For purposes of this plan, “Qualifying Termination” shall also include an
Executive Officer’s voluntary termination of employment for “Good Reason”
provided such termination occurs within 24 months after a Change in Control,
where “Good Reason” means:



8

--------------------------------------------------------------------------------





(i)
a material reduction in the Executive Officer’s position, authority, duties or
responsibilities relative to such position, authority, duties or
responsibilities immediately prior to the Change in Control;

(ii)
a material reduction in the position, authority, duties or responsibilities of
the person to whom the Executive Officer is required to report relative to the
position, authority, duties or responsibilities of the person to whom the
Executive Officer is required to report immediately prior to the Change in
Control (including, if applicable, a requirement that the Executive Officer
report to an officer or employee instead of reporting to the Board);

(iii)
a material reduction in the Executive Officer’s base salary or target bonus
opportunity as in effect immediately prior to the Change in Control;

(iv)
a material reduction in the Executive Officer’s target total direct compensation
opportunity as in effect immediately prior to the Change in Control;

(v)
receipt of notice by the Executive Officer with regard to the mandatory
relocation (other than by mutual agreement) of the office at which the Executive
Officer is to perform the majority of his or her duties following the Change in
Control to a location more than 50 miles from the location at which the
Executive Officer performed such duties prior to the Change in Control; or

(vi)
the failure at any time of a successor to HP explicitly to assume and agree to
be bound by this Plan.

(c)
Notwithstanding anything in this Plan to the contrary, no act, omission or event
shall constitute grounds for a voluntary termination due to “Good Reason”
unless:

(i)
The Executive Officer provides HP thirty (30) day advance written notice of his
or her intent to termination employment for Good Reason which notice must
describe the claimed act, omission or event giving rise to Good Reason (“Notice
of Termination”); and

(ii)
The Notice of Termination is given within ninety (90) days of Executive
Officer’s first actual knowledge of such act, omission or event;

(iii)
HP fails to cure such act, omission or event within the thirty (30) day period
after receiving the Notice of Termination; and

(iv)
The Executive Officer’s termination of employment for Good Reason actually
occurs at the end of such 30-day cure period if the Good Reason is not cured.

In the event of a dispute as to whether a particular act, omission or event
constitutes grounds for a voluntary termination due to “Good Reason” shall be
subject to de novo review by a court of competent jurisdiction.
6.
Change in Control. A “Change in Control” means the first to occur of any of the
following:

(a)
A direct or indirect acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership of



9

--------------------------------------------------------------------------------





shares which, together with other direct or indirect acquisitions or beneficial
ownership by such Person, results in aggregate beneficial ownership by such
Person of thirty percent (30%) or more of either (1) the then outstanding shares
of common stock (the “Outstanding HP Common Stock”) of HP Inc., or (2) the
combined voting power of the then outstanding voting securities of HP Inc. (the
“Outstanding HP Voting Securities”); excluding, however, the following: (i) any
acquisition directly from HP Inc., other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from HP Inc., (ii) any acquisition by HP Inc. or a
wholly owned subsidiary of HP Inc., (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by HP Inc. or any entity
controlled by HP Inc., or (iv) any acquisition by any entity pursuant to a
transaction which complies with Paragraphs 6 (c)(i), (ii) and (iii); or
(b)
A change in the composition of the Board over a 12-month period such that the
individuals who, as of the date of the beginning of the period (the “Effective
Incumbency Date”), constitute the Board (the “Incumbent Board”) cease for any
reason to constitute a majority of the Board; provided, however, that any
individual who becomes a member of the Board subsequent to the Effective
Incumbency Date, whose election, or nomination for election by HP Inc.’s
stockholders, was approved by a vote of a majority of those individuals then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board; but, provided further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

(c)
The consummation of a Corporate Transaction; excluding, however, such a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding HP Common Stock and Outstanding HP Voting Securities immediately
prior to such Corporate Transaction will beneficially own, directly or
indirectly, more than sixty percent (60%) of, respectively, the outstanding
shares of common stock, and the combined voting power of the then outstanding
voting securities of the surviving or acquiring entity resulting from such
Corporate Transaction or a direct or indirect parent entity of the surviving or
acquiring entity (including, without limitation, an entity which as a result of
such transaction owns HP or all or substantially all of HP’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions (as compared to each other) as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding HP Common Stock and Outstanding
HP Voting Securities, as the case may be, (ii) no Person (other than HP, any
wholly owned subsidiary, any employee benefit plan (or related trust)) sponsored
or maintained by HP, any entity controlled by HP, such surviving or acquiring
entity resulting from such Corporate Transaction or any entity controlled by
such surviving or acquiring entity or a direct or indirect parent entity of the
surviving or acquiring entity that, after giving effect to the Corporate
Transaction, beneficially owns, directly or indirectly, 100% of the outstanding
voting securities of the surviving or acquiring entity) will beneficially own,
directly or indirectly, thirty percent (30%) or more of, respectively, the
outstanding shares of common stock (or comparable equity interests) of the
entity resulting from such Corporate Transaction or the combined voting power of
the outstanding voting securities of such entity except to the extent that such
ownership existed



10

--------------------------------------------------------------------------------





prior to the Corporate Transaction and (iii) individuals who were members of the
Incumbent Board will constitute a majority of the members of the board of
directors (or similar governing body) of the surviving or acquiring entity
resulting from such Corporate Transaction or a direct or indirect parent entity
of the surviving or acquiring entity. “Corporate Transaction” means (w) a
dissolution or liquidation of HP, (x) a sale of all or substantially all of the
assets of HP, (y) a merger or consolidation of HP with or into any other
corporation, regardless of whether HP Inc. is the surviving corporation, or (z)
a statutory share exchange involving capital stock of HP Inc.
(d)
A Change in Control is described in this Paragraph 6(d) only if it would also
constitute a “change in ownership” of HP, a “change in effective control” of HP,
or a “change in ownership of a substantial portion of assets” of HP under
Section 409A.

7.Form and Time of Payment for Severance Benefits Outside a Change in Control.
Subject to the timely execution of the required Release of Claims, and the
occurrence of the Release Effective Date, severance benefits provided under
Paragraph 2 shall be paid in accordance with the following provisions:
(a)
Cash severance benefits under Paragraph 2(a) shall be paid to an Executive
Officer in installments as follows: 25% of such cash severance benefits shall be
paid no later than the 75th day following the date of an Executive Officer’s
Qualifying Termination, and then 25% of such cash severance benefit on the 6th,
12th and 18th month anniversary of the date of such Qualifying Termination.

(b)
The pro-rata annual bonus under Paragraph 2(b) shall be paid at the time such
bonuses are otherwise paid to participants in the applicable bonus plan;
provided that if the Release Effective Date is after the date that the bonus
would otherwise have been paid, such payment shall be made as soon as
administratively practicable after the Release Effective Date, but in no event
later than March 15 of the year following the year in which the bonus
performance period ended.

(c)
The health benefit stipend under Paragraph 2(d) shall be paid to an Executive
Officer on the same date the Executive Officer is paid the first installment of
his or her cash severance under Paragraph (a) above.

(d)
Any Award entitled to pro rata vesting that would have otherwise become vested
and been settled solely based on the performance of service will be settled, or
in the case of an Award that is an option or SAR, accelerated vesting will
occur, no later than the 75th day following the date of an Executive Officer’s
Qualifying Termination.

(e)
Any Award entitled to pro rata vesting that would otherwise have become vested
and been settled, in whole or in part, based on performance for which the
applicable performance period has not ended on or prior to the Executive
Officer’s Qualifying Termination will be settled (or in the case of an Award of
options or SAR, accelerated vesting will occur) at the time such Award is
otherwise settled for (or vests) for other holders of such Awards; provided that
if the Release Effective Date is after the date that the Award would otherwise
have been settled, such settlement or vesting shall occur no later than the 75th
day following the date of the Release Effective Date.



11

--------------------------------------------------------------------------------





All payments and benefits under this plan shall be subject to, and made net of,
applicable deductions and withholdings. Any payments and benefits under this
plan shall be reduced by any severance benefit payable to the Executive Officer
under any other HP plan, program or agreement.
All payments and benefits are subject to the Executive Officer’s continuing
compliance with HP Agreement Regarding Confidential Information and Proprietary
Developments (as reflected in the Release of Claims), and to HP’s policies on
recoupment, as in effect from time to time.
8.Form and Time of Payment for Severance Benefits in the event of a Change in
Control. Subject to the timely execution of the required Release of Claims, and
the occurrence of the Release Effective Date, severance benefits provided under
Paragraph 3 shall be paid in accordance with the following provisions:
(a)
Cash severance benefits, the pro-rata annual bonus, and the health benefit
stipend under Paragraph 3(a) shall be paid to the Executive Officer in a lump
sum no later than the 75th day following the Qualifying Termination.

(b)
Any Award, including a Replacement Award (to the extent vested under Paragraph
3) shall be settled, or in the case of an option or SAR, accelerated vesting
will occur, no later than the 75th day following the date of an Executive
Officer’s Qualifying Termination.

All payments and benefits under this plan shall be subject to, and made net of,
applicable deductions and withholdings. Any payments and benefits under this
plan shall be reduced by any severance benefit payable to the Executive Officer
under any other HP plan, program or agreement.
All payments and benefits are subject to the Executive Officer’s continuing
compliance with HP Agreement Regarding Confidential Information and Proprietary
Developments (as reflected in the Release of Claims), and, subject to Paragraph
12, to HP’s policies on recoupment, as in effect from time to time.
9.Section 409A Provisions. This Plan shall be interpreted and administered in
compliance with Section 409A, and it is intended that payments and benefits made
or provided under this Plan shall not result in penalty taxes or accelerated
taxation pursuant to Section 409A.
The term “termination of employment,” “termination,” “separation from service”
and similar terms shall mean a “separation from service” within the meaning of
Section 409A.
Any amounts payable solely on account of an “involuntary” separation from
service within the meaning of Section 409A shall be, to the maximum extent
possible, excludible from the requirements of Section 409A, either as
involuntary separation pay or as short-term deferral amounts. For purposes of
Section 409A, each payment of compensation under the plan shall be treated as a
separate payment of compensation. With respect to any payment or benefit that
constitutes nonqualified deferred compensation within the meaning of Section
409A, a Change in Control shall not constitute a settlement or distribution
event with respect to such payment or benefit, or an event that otherwise
changes the timing of payment or settlement, unless the Change in Control is a
Change in Control as described in Paragraph 6(d), it being understood that this
sentence shall impose no limitation on the amount of a payment or benefit
payable in connection with a Change in Control.
Any reimbursements or in-kind benefits provided under the plan shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during the period of time specified in the Agreement, (b) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may


12

--------------------------------------------------------------------------------





not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (c) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
If payment of any amount of nonqualified deferred compensation is triggered by a
separation from service that occurs while the Executive Officer is a specified
employee (as such term is defined in Section 409A), and if such amount is
scheduled to be paid within six months after such separation from service, the
amount shall accrue without interest and shall be paid the first business day
after the end of such six-month period, or, if earlier, within 15 days after the
appointment of the personal representative or executor of the Executive
Officer’s estate following the Executive Officer’s death.
If the maximum period within which the Executive Officer must sign and not
revoke the Release of Claims would begin in one calendar year and expire in the
following calendar year, then any payments contingent on the occurrence of the
Release Effective Date shall be made in such following calendar year (regardless
of the year of execution of such release) if payment in such following calendar
year is required in order to comply with Section 409A. If the Release Effective
Date has not occurred by the 53rd day following termination of employment,
provided that HP has complied with its obligations hereunder to timely deliver
the Release of Claims, the Executive Officer will not be entitled to any amounts
or accelerated vesting that are subject to the timely execution of the Release
of Claims and the occurrence of the Release Effective Date.
For avoidance of doubt, if an Executive Officer’s Award or Replacement Award is
subject to Section 409A, and the vesting or settlement acceleration provisions
of the Plan would cause the Award to be subject to additional tax and interest
penalties under Section 409A (including but not limited to the Award’s being
deemed amended by the terms of the Plan after it was granted), then the
Committee shall not settle such Award (or Replacement Award) on an accelerated
basis.
Notwithstanding the foregoing, HP does not make any guarantees or other
assurances of any kind with respect to the tax consequences or treatment of any
amounts paid or payable to him under this plan.
10.Effect on Other Benefits; At-Will Status. Payments under this plan shall not
be considered compensation for purposes of any other compensation or benefit
plan, program, or agreement of HP or its affiliates. All other compensation and
benefit plans and programs shall be governed by the applicable HP plan or
agreement. Without limiting the generality of the foregoing, this Plan shall not
limit an Executive Officer’s entitlement to any accrued but unpaid annual base
salary or any other entitlements that the Executive Officer may have under any
other plan, program, policy or practice or contract or agreement of HP or its
affiliates, which shall remain payable in accordance with the terms thereof.
This plan does not create an employment relationship for any fixed term.
11.Effective Date; Administration of Plan. The Plan was originally effective
October 31, 2003, was amended and restated effective for terminations occurring
after November 1, 2011, was further amended and restated effective for
terminations occurring after November 1, 2015, and is further amended and
restated as set forth herein, effective for terminations occurring after
February 28, 2020. The Plan may be amended or terminated at any time by the
Committee or the Board, in their discretion; provided that (a) no right to
payments or benefits in pay status may be cut back without the consent of the
affected Executive Officer, and (b) in the event of a Change in Control, no
amendment that would have the effect of reducing payments or benefits hereunder
or that would otherwise adversely affect the rights of any Executive Officer
hereunder (including, without limitation, any adverse amendment to the Release
of Claims) may take effect prior to the second anniversary of a Change in
Control.


13

--------------------------------------------------------------------------------





Subject to the limitations set forth in this Paragraph 11 and any provisions of
this Plan to the contrary regarding a finding of Cause or the existence of Good
Reason, the Committee shall have full authority, in its discretion to interpret
and apply the provisions of the plan, to establish rules and procedures
applicable to the Plan, to resolve any ambiguity, correct any defect or supply
any omission; to make such adjustments or modifications as the Committee deems
appropriate for Executive Officers who are working outside the United States as
are advisable to fulfill the purposes of the plan or to comply with applicable
local law and to take any other action it deems necessary or advisable for
administration of the Plan.
This Plan is intended to be consistent with the Board’s policy regarding
severance agreements for senior executives, as adopted by resolutions dated July
18, 2003 (the “Resolutions”), and the benefits provided for hereunder, exclusive
of “permitted benefits” (as defined in the Resolutions), do not exceed 2.99
times the sum of any eligible executive’s base salary plus bonus as in effect
immediately prior to separation from employment. The Committee may take such
action as is necessary to implement and administer this plan consistent with
such intent of the Board.
With respect to any Awards that were granted prior to November 2, 2017, that
remain outstanding as of February 28, 2020 and that are intended to qualify for
the performance-based compensation exception to Section 162(m) of the Code, such
Awards shall remain subject to the terms of the HP Inc. Severance and Long-Term
Incentive Change in Control Plan for Executive Officers as amended and restated
effective November 1, 2015 and shall not be amended by the terms of this Plan.
12.Clawback. Any amounts payable under the Plan are subject to any policy
providing for clawback, recoupment or recovery of amounts that were paid to an
Executive Officer as established from time to time by the Committee and adopted
prior to a Change in Control or required by applicable law. The HP shall make
any determination for clawback, recoupment or recovery in its sole discretion
and in accordance with any such policy and applicable law or regulation.
13.Best Net. It is the object of this Paragraph 13 to provide for the maximum
after-tax income to each Executive Officer with respect to any payment or
distribution to or for the benefit of the Executive Officer, whether paid or
payable or distributed or distributable pursuant to the Plan or any other plan,
arrangement or agreement, that would be subject to the excise tax imposed by
Section 4999 of the Code or any similar federal, state or local tax that may
hereafter be imposed (a “Payment”) (Section 4999 of the Code or any similar
federal, state or local tax are collectively referred to as the “Excise Tax”).
Accordingly, before any Payments are made under this Plan, a determination will
be made as to which of two alternatives will maximize such Executive Officer’s
after-tax proceeds, and HP must notify the Executive Officer in writing of such
determination. The first alternative is the payment in full of all Payments
potentially subject to the Excise Tax. The second alternative is the payment of
only a part of the Executive Officer’s Payments so that the Executive Officer
receives the largest payment and benefits possible without causing the Excise
Tax to be payable by the Executive Officer. This second alternative is referred
to in this Paragraph 13 as “Limited Payment”. The Executive Officer’s Payments
shall be paid only to the extent permitted under the alternative determined to
maximize the Executive Officer’s after-tax proceeds, and the Executive Officer
shall have no rights to any greater payments on his or her Payments. If Limited
Payment applies, Payments shall be reduced in a manner that would not result in
the Executive Officer incurring an additional tax under Section 409A.
(a)
Accordingly, Payments not constituting nonqualified deferred compensation under
Section 409A shall be reduced first, in this order but only to the extent that
doing so avoids the Excise Tax (e.g., accelerated vesting or payment provisions
in an Award will be ignored to the extent that such provisions would trigger the
Excise Tax):



14

--------------------------------------------------------------------------------





(i)
Payment of the severance amounts under Paragraph 3 hereof to the extent such
payments do not constitute deferred compensation under Section 409A.

(ii)
Performance-based Awards, but excluding Performance-based Awards subject to
Section 409A.

(iii)
Service-based Awards, but excluding Service-based Awards subject to Section
409A.

(iv)
Awards of Options and SARs under a HP LTIP.

(b)
Then, if the foregoing reductions are insufficient, Payments constituting
deferred compensation under Section 409A shall be reduced, in this order:

(i)
Payment of the severance amounts under Paragraph 3 hereof to the extent such
payments constitute deferred compensation under Section 409A.

(ii)
Performance-based Awards subject to Section 409A.

(iii)
Service-based Awards subject to Section 409A.

In the event of conflict between the order of reduction under this Plan and the
order provided by any other HP document governing a Payment, then the order
under this Plan shall control.
All determinations required to be made under this Paragraph 13 shall be made by
HP’s external auditor (the “Accounting Firm”) which shall provide detailed
supporting calculations both to HP and the Executive Officer within ten (10)
business days of the termination of employment giving rise to benefits under the
Plan, or such earlier time as is requested by HP. All fees, costs and expenses
(including, but not limited to, the costs of retaining experts) of the
Accounting Firm shall be borne by HP. In the event the Accounting Firm
determines that the Payments shall be reduced, it shall furnish the Executive
Officer with a written opinion to such effect. The determination by the
Accounting Firm shall be binding upon HP and the Executive Officer.
14.Advancement of Legal Fees. If any contest or dispute shall arise under this
Plan involving termination of an Executive Officer’s employment with HP within
24 months following a Change in Control, HP shall reimburse all legal fees and
expenses that the Executive Officer may reasonably incur as a result of any such
action within 30 days following the Executive’s Officer’s submission of a
request for reimbursement; provided that any legal fees incurred in connection
with a claim brought by an Executive Officer shall be reimbursed only if the
claim is brought in good faith.


* * *


15

--------------------------------------------------------------------------------









APPENDIX A


Vesting Examples for Specific Awards


Performance-Contingent Stock Options (PCSOs) With 3-Part Service Vesting
(Generally granted on or after September 18, 2013)


Assumptions regarding Award design:
The vesting terms of the PCSO are as follows:
One-third of the PCSO will vest, if at all, on the later to occur of the first
anniversary of the grant date, with continued service, or the satisfaction of a
20% share price increase within four years of the grant date, with continued
service.
One-third of the PCSO will vest, if at all, on the later to occur of the second
anniversary of the grant date, with continued service, or the satisfaction of a
20% share price increase within four years of the grant date, with continued
service.
The remaining one-third of the PCSO will vest, if at all, on the later to occur
of the third anniversary of the grant date, with continued service, or the
satisfaction of a 40% share price increase within four years of the grant date,
with continued service.
Upon termination of the Executive Officer’s employment prior to the PCSOs’
becoming 100% vested, the Executive Officer is entitled to “pro rata vesting” of
the PCSO Award.
Assume the Executive Officer is granted 12,000 PCSOs.
The rules of proration are as follows:
1.
If, upon termination of the Executive Officer’s employment, neither share price
component has been satisfied, none of the Stock Options vest, regardless of what
portion of the service component has been satisfied.

2.Assume both the 20% and 40% price share components are satisfied prior to the
Executive Officer’s termination of employment. Assume the Executive Officer has
a Qualifying Termination prior to the third anniversary of the grant date. The
PCSOs will vest pro rata based on number of full months elapsed from the grant
date to the date of termination of employment, divided by the number of months
in the service period (in this example 36 months) taking into account the number
of PCSOs previously vested, if any, as illustrated below:




16

--------------------------------------------------------------------------------







Pro-ration of PCSOs With 3-Part Service Vesting
Both 20% and 40% Share Price Components Satisfied
Termination of Employment
Number of Option Shares Vested
6 months after the Grant Date
2,000 PCSOs become vested: 6/36 x 12,000 = 2,000.
12 months after the Grant Date
Zero (0) additional PCSOs become vested under the pro ration rules because the
4,000 PCSOs eligible to vest after 1 year if the 20% share price component was
satisfied automatically became vested on the first anniversary of the Grant
Date.
15 months after the Grant Date
1,000 additional PCSOs become vested: 15/36 x 12,000 = 5,000 minus the 4,000
that vested on the first anniversary of the Grant Date.
18 months after the Grant Date
2,000 additional PCSOs become vested: 18/36 x 12,000 = 6,000 minus the 4,000
that vested on the first anniversary of the grant date
24 months after the Grant Date
Zero (0) additional PCSOs become vested because 24/36 x 12,000 = 8,000 minus the
8,000 that vested on the first and second anniversaries grant date (4,000 each
anniversary).
30 months after the Grant Date
2,000 additional PCSOs become vested: 30/36 x 12,000 = 10,000 minus the 8,000
that vested on the first and second anniversaries of the grant date.



3.Assume the 20% share price component is satisfied 15 months after the grant
date. The 40% share price component has not been satisfied when the Executive
Officer terminates employment. Upon termination of the Executive Officer’s
employment, the PCSOs shall vest pro rata based on number of full months elapsed
from the grant date to the date of termination of employment (not to exceed 36),
divided by the number of months in the service period (in this example 36
months) taking into account the number of PCSOs previously vested, if any, as
illustrated below:
Pro-ration of PCSOs With 3-Part Service Vesting
Only the 20% Share Price Component is Satisfied
Termination of Employment
Number of Option Shares Vested
6 months after the Grant Date
Zero (0) PCSOs become vested: Neither share price component has been satisfied.
12 months after the Grant Date
Zero (0) PCSOs become vested: Neither share price component has been satisfied.
15 months after the Grant Date
1,000 additional PCSOs become vested: 15/36 x 12,000 = 5,000 minus the 4,000
that vested upon the 20% share price component being met.
18 months after the Grant Date
2,000 additional PCSOs become vested: 18/36 x 12,000 = 6,000 minus the 4,000
already vested.
24 months after the Grant Date
Zero (0) additional PCSOs become vested: All of the 8,000 PCSOs eligible to vest
on satisfaction of the 20% share price component became vested on the second
anniversary of the grant date.
30 months after the Grant Date
Zero (0) additional PCSOs become vested: All of the 8,000 PCSOs eligible to vest
became vested on the second anniversary of the grant date.



Performance-Contingent Stock Options (PCSOs) With 3-Part Service Vesting and
7-year TSR-Contingent Vesting
(Generally granted on or after December 11, 2013)
Assumptions regarding Award design:
The vesting terms of the PCSO are as follows:


17

--------------------------------------------------------------------------------





One-third of the PCSO will vest on the later to occur of the first anniversary
of the grant date, with continued service, or the satisfaction of a 10% share
price increase within two years after the grant date, with continued service.
(“10% Tranche”)
One-third of the PCSO will vest on the later to occur of the second anniversary
of the grant date, with continued service, or the satisfaction of a 20% share
price increase within three years after the grant date, with continued service.
(“20% Tranche”)
The remaining one-third of the PCSO will vest on the later to occur of the third
anniversary of the grant date, with continued service, or the satisfaction of a
30% share price increase within four years of the grant date, with continued
service. (“30% Tranche”)
Regardless of whether any of the share-price increases are timely satisfied, the
PCSO will vest in full on the 7th anniversary of the grant date, with continued
service, if HP’s 7-year TSR, measured from the first day of the year in which
the grant was made to the 7th anniversary of such first day, meets or exceeds
the 55th percentile of the S&P 500 TSR over the same period.
Upon a Qualifying Termination of the Executive Officer’s employment prior to the
PCSOs becoming 100% vested, the Executive Officer is entitled to “pro rata
vesting” of the PCSO Award. The PCSO will be forfeited to the extent the share
price performance has not been met. There will be no pro ration based solely on
a 7-year service period. The proration, if any, will be in the proportion the
number of months of service in the service period (not to exceed 36) bears to 36
months.
EXAMPLES:
Assume the Executive Officer is granted 12,000 PCSOs.
The rules of proration are as follows:
1.No price components satisfied. If, upon termination of the Executive Officer’s
employment, none of the share price components has been satisfied, none of the
PCSOs vest, regardless of what portion of the performance period has been
served.
2.All price components satisfied. Assume each of the 10%, 20% and 30% price
components have been satisfied prior to the Executive Officer’s Qualifying
Termination. Assume the Executive Officer has a Qualifying Termination prior to
the fourth anniversary of the grant date. The PCSOs will vest pro rata based on
the number of full months elapsed from the grant date to the date of the
Qualifying Termination (not to exceed 36), divided by 36 months, taking into
account the number of PCSOs previously vested, if any, as illustrated below:
TABLE 1
Pro-ration of PCSOs With 3-Part Service Vesting and 7-Year TSR-Contingent
Vesting
Each of 10%, 20%, and 30% Share Price Components Satisfied


18

--------------------------------------------------------------------------------





Termination of Employment
Number of Option Shares Vested
6 months after the Grant Date
2,000 PCSOs become vested: 6/36 x 12,000 shares = 2,000.
12 months after the Grant Date
Zero (0) additional PCSOs become vested under the proration rules. 4,000 PCSOs
automatically become vested on the first anniversary of the grant date because
the 10% Tranche service and share price components were met.
18 months after the Grant Date
2,000 additional PCSOs become vested: 18/36 x 12,000 shares = 6,000 minus the
4,000 that vested on the first anniversary of the grant date.
21 months after the Grant Date
3,000 additional PCSOs become vested: 21/36 x 12,000 = 7,000, minus the 4,000
that vested on the first anniversary of the grant date.
24 months after the Grant Date
Zero (0) additional PCSOs become vested under the proration rules. 4,000 PCSOs
automatically become vested on the second anniversary of the grant date because
the 20% service and share price components were met. (4,000 shares already
vested on the first anniversary of the grant date.)
30 months after the Grant Date
2,000 additional PCSOs become vested: 30/36 x 12,000 = 10,000 minus the 8,000
that vested on the first and second anniversaries of the grant date. (4,000 on
each anniversary.)



3.Some but not all share price components satisfied. Assume the 10% share price
component is satisfied 12 months after the grant date and the 20% share price
component is satisfied 20 months after the grant date. The 30% share price
component has not been satisfied when the Executive Officer’s Qualifying
Termination occurs. Upon the Qualifying Termination, the PCSOs shall vest pro
rata (not more than 100%) based on number of full months elapsed from the grant
date to the date of the Qualifying Termination (not to exceed 36), divided by 36
months, taking into account the number of PCSOs previously vested, if any, as
illustrated below:


TABLE 2
Pro-ration of PCSOs With 3-Part Service Vesting and 7-Year Contingent TSR
Vesting
Only the 10% and 20% Share Price Components are Satisfied
Termination of Employment
Number of Option Shares Vested
6 months after the Grant Date
Zero (0) PCSOs become vested: No share price component has been satisfied.
12 months after the Grant Date
Zero (0) additional PCSOs become vested under the proration rules. 4,000 PCSOs
automatically become vested on the first anniversary of the grant date because
the 10% Tranche service and share price components were met.
18 months after the Grant Date
Zero (0) additional PCSOs become vested because the 20% Tranche share price
component has not been met. (4,000 PCSOs became vested on the first anniversary
of the grant date.)
21 months after the Grant Date
3,000 additional PCSOs become vested: 21/36 x 12,000 = 7,000 minus the 4,000
that vested on the first anniversary of the grant date.
24 months after the Grant Date
Zero (0) additional PCSOs become vested under the proration rules. 4,000 PCSOs
automatically become vested on the second anniversary of the grant date because
the 20% service and share price components were met. (4,000 shares already
vested on the first anniversary of the grant date.)
30 months after the Grant Date
No additional PCSOs become vested because the 30% Tranche share price component
has not been met.



Performance-Adjusted RSUs (PARSUs) With 3-Part Service Vesting
(Generally granted on or after December 11, 2013)
Assumptions regarding Award design:
The vesting terms of the PARSU Award are as follows:


19

--------------------------------------------------------------------------------





A portion of Segment 1 of the PARSUs will vest when performance for that segment
is certified at the end of the 2-year period, with continued service. The
portion becoming vested will depend on performance against 2-year ROIC and
2-year TSR targets, and will range from 0% to 200% of the target number of
Segment 1 PARSUs.
A portion of Segment 2 of the PARSUs will vest when performance for that segment
is certified at the end of the 3-year period, with continued service. The
portion becoming vested will depend on performance against 3-year ROIC and
3-year TSR targets, and will range from 0% to 200% of the target number of
Segment 2 PARSUs.
Upon the Executive Officer’s Qualifying Termination prior to the PARSUs becoming
100% vested, the Executive Officer is entitled to “pro rata vesting” of the
PARSU Award. In this case, the service period and the performance period for
each Segment are the same, as illustrated below:
Applicable Segment
Performance Period
Service Period
Segment 1
2 years
2 years
Segment 2
3 years
3 years



The rules of proration are as follows:
1.For each Segment, if the Executive Officer’s termination of employment occurs
prior to the end of the applicable performance period, the PARSU will vest pro
rata at the end of the relevant segment, based on the number of full months
elapsed from the beginning of the relevant segment to the date of the Qualifying
Termination, divided by the number of months in the relevant segment.
These rules can be illustrated as follows:
Pro-ration of PARSUs With 2-Segment Performance/Service Periods
Performance-Adjusted RSUs
Termination of Employment
Number of PARSUs Vested
6 months after the beginning of the performance period
Segment 1: 25% of the PARSUs that would have been earned become vested (6/24) at
the end of the 2-year performance period.
Segment 2: 16.66% of the PARSUs that would have been earned become vested (6/36)
at the end of the 3-year performance period.
12 months after the beginning of the performance period
Segment 1: 50% of the PARSUs that would have been earned become vested (12/24)
at the end of the 2-year performance period.
Segment 2: 33.33% of the PARSUs that would have been earned become vested
(12/36) at the end of the 3-year performance period.
24 months after the beginning of the performance period
Segment 1: Zero (0) additional PARSUs become vested because the Segment 1 PARSUs
earned became vested automatically at the end of the 2-year performance period.
Segment 2: 66.67% of the PARSUs that would have been earned become vested
(24/36) at the end of the 3-year performance period.
30 months after the beginning of the performance period
Segment 1: Zero (0) additional PARSUs become vested because the Segment 1 PARSUs
earned became vested automatically at the end of the 2-year performance period.
Segment 2: 83.33% of the PARSUs that would have been earned become vested
(30/36) at the end of the 3-year performance period.



20

--------------------------------------------------------------------------------







Performance-Contingent Stock Options (PCSOs) With 3-Part Service Vesting
(Generally granted on or after December 10, 2014)


Assumptions regarding Award design:
The vesting terms of the PCSO are as follows:
One-third of the PCSO will vest on the later to occur of the first anniversary
of the grant date, with continued service, or the satisfaction of a 10% share
price increase within two years after the grant date, with continued service.
(“10% Tranche”)
One-third of the PCSO will vest on the later to occur of the second anniversary
of the grant date, with continued service, or the satisfaction of a 20% share
price increase within three years after the grant date, with continued service.
(“20% Tranche”)
The remaining one-third of the PCSO will vest on the later to occur of the third
anniversary of the grant date, with continued service, or the satisfaction of a
30% share price increase within four years of the grant date, with continued
service. (“30% Tranche”)
Upon a Qualifying Termination of the Executive Officer’s employment prior to the
PCSOs becoming 100% vested, the Executive Officer is entitled to “pro rata
vesting” of the PCSO Award; provided the applicable share-price component has
been satisfied prior to the Qualifying Termination. The PCSO will be forfeited
to the extent the share price performance has not been met. The proration, if
any, will be in the proportion the number of months of service in the service
period (not to exceed 36) bears to 36 months.
EXAMPLES:
Assume the Executive Officer is granted 12,000 PCSOs.
The rules of proration are as follows:
1.No price components satisfied. If, upon termination of the Executive Officer’s
employment, none of the share price components has been satisfied, none of the
PCSOs vest, regardless of what portion of the performance period has been
served.
2.All price components satisfied. Assume each of the 10%, 20% and 30% price
components have been satisfied prior to the Executive Officer’s Qualifying
Termination. Assume the Executive Officer has a Qualifying Termination prior to
the fourth anniversary of the grant date. The PCSOs will vest pro rata based on
the number of full months elapsed from the grant date (not to exceed 36) to the
date of the Qualifying Termination, divided by 36 months, taking into account
the number of PCSOs previously vested, if any, as illustrated below:




21

--------------------------------------------------------------------------------







TABLE 1
Pro-ration of PCSOs With 3-Part Service Vesting
Each of 10%, 20%, and 30% Share Price Components Satisfied
Termination of Employment
Number of Option Shares Vested
6 months after the Grant Date
2,000 PCSOs become vested: 6/36 x 12,000 shares =2,000.
12 months after the Grant Date
Zero (0) additional PCSOs become vested under the proration rules. 4,000 PCSOs
automatically became vested on the first anniversary of the grant date because
the 10% Tranche service and share price components were met.
18 months after the Grant Date
2,000 additional PCSOs become vested: 18/36 x 12,000 shares = 6,000 minus the
4,000 that vested on the first anniversary of the grant date.
21 months after the Grant Date
3,000 additional PCSOs become vested: 21/36 x 12,000 = 7,000 minus the 4,000
that vested on the first anniversary of the grant date.
24 months after the Grant Date
Zero (0) additional PCSOs become vested under the proration rules. 4,000 PCSOs
automatically became vested on the second anniversary of the grant date because
the 20% Tranche service and share price components were met. (4,000 shares
already vested on the first anniversary of the grant date.)
30 months after the Grant Date
2,000 additional PCSOs become vested: 30/36 x 12,000 = 10,000 minus the 8,000
that vested on the first and second anniversaries of the grant date. (4,000 on
each anniversary.)



3.Some but not all share price components satisfied. Assume the 10% share price
component is satisfied 12 months after the grant date and the 20% share price
component is satisfied 20 months after the grant date. The 30% share price
component has not been satisfied when the Executive Officer’s Qualifying
Termination occurs. Upon the Qualifying Termination, the PCSOs shall vest pro
rata (not more than 100%) based on number of full months elapsed from the grant
date to the date of the Qualifying Termination (not to exceed 36), divided by 36
months, taking into account the number of PCSOs previously vested, if any, as
illustrated below:






22

--------------------------------------------------------------------------------







TABLE 2
Pro-ration of PCSOs With 3-Part Service Vesting
Only the 10% and 20% Share Price Components are Satisfied
Termination of Employment
Number of Option Shares Vested
6 months after the Grant Date
Zero (0) PCSOs become vested: No share price component has been satisfied.
12 months after the Grant Date
Zero (0) additional PCSOs become vested under the proration rules. 4,000 PCSOs
automatically became vested on the first anniversary of the grant date because
the 10% Tranche service and share price components were met.
18 months after the Grant Date
Zero (0) additional PCSOs become vested because the 20% Tranche share price
component has not been met. (4,000 PCSOs became vested on the first anniversary
of the grant date.)
21 months after the Grant Date
3,000 additional PCSOs become vested: 21/36 x 12,000 = 7,000 minus the 4,000
already vested on the first anniversary of the grant date.
24 months after the Grant Date
Zero (0) additional PCSOs become vested under the proration rules. 4,000 PCSOs
automatically became vested on the second anniversary of the grant date because
the 20% Tranche service and share price components were met. (An additional
4,000 PCSOs became vested on the first anniversary of the grant date.)
30 months after the Grant Date
Zero (0) additional PCSOs become vested because the 30% Tranche share price
component has not been met.



Performance-Adjusted RSUs (PARSUs) With 2-Part Service Vesting
(Generally granted on or after December 7, 2016)


Assumptions regarding Award design:
The vesting terms of the PARSU Award are as follows:
A portion of Segment 1 of the PARSUs will vest when performance for that segment
is certified at the end of the 2-year period, with continued service. The
portion becoming vested will depend on performance against Year 1 EPS and 2-year
TSR targets, and will range from 0% to 200% of the target number of Segment 1
PARSUs.
A portion of Segment 2 of the PARSUs will vest when performance for that segment
is certified at the end of the 3-year period, with continued service. The
portion becoming vested will depend on performance against Years 2 and 3 EPS and
3-year TSR targets, and will range from 0% to 200% of the target number of
Segment 2 PARSUs.
Upon the Executive Officer’s Qualifying Termination prior to the PARSUs becoming
100% vested, the Executive Officer is entitled to “pro rata vesting” of the
PARSU Award. In this case, the service period and the performance period for
each Segment are the same, as illustrated below:


Applicable Segment
Performance Period
Service Period
Segment 1
Year 1 EPS; 2-year TSR
2 years
Segment 2
Years 2 and 3 EPS and 3-year TSR
3 years





23

--------------------------------------------------------------------------------





The rules of proration are as follows:
1.     For each Segment, if the Executive Officer’s termination of employment
occurs prior to the end of the applicable performance period, the PARSU will
vest pro rata at the end of the relevant segment, based on the number of full
months elapsed from the beginning of the relevant performance period to the date
of the Qualifying Termination, divided by the number of months in the relevant
performance period.
These rules can be illustrated as follows:


Pro-ration of PARSUs With 2-Segment Performance/Service Periods
Performance-Adjusted RSUs
Termination of Employment
Number of PARSUs Vested
6 months after the beginning of the performance period
Segment 1: 50% (6/12) of the Year 1 EPS shares and 25% (6/24) of the Segment 1
TSR shares that would have been earned become vested at the end of the 2-year
performance period.
Segment 2: 0% (0/12) of the Year 2 EPS shares, 0% (0/12) of the Year 3 EPS
shares and 16.66% (6/36) of the Segment 2 TSR shares that would have been earned
become vested at the end of the 3-year performance period.
12 months after the beginning of the performance period
Segment 1: 100% (12/12) of the Year 1 EPS shares and 50% (12/24) of the Segment
1 TSR shares that would have been earned become vested at the end of the 2-year
performance period.
Segment 2: 0% (0/12) of the Year 2 EPS shares, 0% (0/12) of the Year 3 EPS
shares and 33.33% (12/36) of the Segment 2 TSR shares that would have been
earned become vested at the end of the 3-year performance period.
24 months after the beginning of the performance period
Segment 1: 100% (12/12) of the Year 1 EPS shares and the Segment 1 TSR shares
that would have been earned become vested at the end of the 2-year performance
period.
Segment 2: 100% of the Year 2 EPS shares that have been earned become vested at
the end of the 3-year performance period, 0% (0/12) of the Year 3 EPS shares and
66.67% (24/36) of the Segment 2 TSR shares that would have been earned become
vested at the end of the 3-year performance period.
30 months after the beginning of the performance period
Segment 1: Zero (0) additional Year 1 EPS and Segment 1 TSR shares become vested
because they became vested automatically at the end of the 2-year performance
period.
Segment 2: 100% (12/12) of the Year 2 EPS shares that have been earned become
vested at the end of the 3-year performance period, 50% (6/12) of the Year 3 EPS
shares and 83.33% (30/36) of the Segment 2 TSR shares that would have been
earned become vested at the end of the 3-year performance period.





24

--------------------------------------------------------------------------------







Performance-Adjusted RSUs (PARSUs) With Single-Segment/Performance Period
Vesting
(Generally granted on or after December 6, 2019)


Assumptions regarding Award design:
The vesting terms of the PARSU Award are as follows:
The PARSUs will vest in full when performance is certified at the end of the
3-year performance period, with continued service. The portion becoming vested
will depend on performance against each year’s EPS target as well as the 3-year
TSR result versus S&P 500, and will range from 0% to 200% of the target number
of PARSUs.
Upon the Executive Officer’s Qualifying Termination prior to the PARSUs becoming
100% vested, the Executive Officer is entitled to “pro rata vesting” of the
PARSU Award.
The rules of proration are as follows:
If the Executive Officer’s termination of employment occurs prior to the end of
the performance period, the PARSU will vest pro rata at the end of the
performance period, based on the number of full months elapsed from the
beginning of the performance period to the date of the Qualifying Termination,
divided by the number of months in the performance period. The final payout of
the pro rata PARSUs will depend on EPS performance against each year’s EPS
target as well as the 3-year TSR result vs. S&P 500. Performance applied to
pro-rata units will be the same as the rest of participants.
These rules can be illustrated as follows:


Pro-ration of PARSUs With Single-Segment Performance/Service Periods
Performance-Adjusted RSUs
Termination of Employment
Number of PARSUs Vested
6 months after the beginning of the performance period
16.7% (6/36) of the shares that would have been earned become vested at the end
of the 3-year performance period.
12 months after the beginning of the performance period
33.3%(12/36) of the shares that would have been earned become vested at the end
of the 3-year performance period.
24 months after the beginning of the performance period
66.7% (24/36) of the shares that would have been earned become vested at the end
of the 3-year performance period.
30 months after the beginning of the performance period
83.3% (30/36) of the shares that would have been earned become vested at the end
of the 3-year performance period.









25